              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLORADO
                       Judge Daniel D. Domenico

Civil Action No. 1:20-cv-01956-DDD



RICHARD A. OVERTON,

     Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,

   Defendant.
__________________________________________________________________

                ORDER AFFIRMING DECISION OF
                 ADMINISTRATIVE LAW JUDGE
__________________________________________________________________

      I.    Background

     This is an appeal of an Administrative Law Judge’s (ALJ) denial of
Plaintiff Richard Overton’s application for Social Security Benefits
based on his impairments of gout, osteoarthritis, depression, and alcohol
and marijuana abuse. Mr. Overton’s application has a circuitous history.
Mr. Overton first applied for benefits in September 2009, alleging that
his disability began 22 months before that. (AR at 546.1) Over the course
of his case, Mr. Overton has appeared before three ALJs, who between
them issued four opinions, and he has now three times appealed denial
of his application to this Court. (Id.)




1  AR refers to the Administrative Record below, which is document 14
and its attachments.
                                      1
   The first ALJ denied Mr. Overton’s application, finding that Mr.
Overton had a residual functional capacity to perform light work. (Id. at
335.) Mr. Overton appealed, and Judge Moore reversed and remanded
the case to the ALJ to articulate why on the one hand, she credited the
testimony of the consultative examiner Dr. Benjamin Loveridge, but did
not address Dr. Loveridge’s finding that Mr. Overton’s gout attacks
would cause significant “manipulative restrictions” in Mr. Overton’s
hands. (Id. at 346, 358.)

   On remand, the first ALJ again denied Mr. Overton’s application.
(AR at 661.) The ALJ determined that Mr. Overton had a limited resid-
ual functional capacity and that his impairments meant there were no
jobs in the national economy he could perform. But the ALJ nevertheless
again denied the application because, if Mr. Overton stopped abusing
alcohol, he wouldn’t be disabled within the meaning of the Social Secu-
rity Act. (Id. at 664–69.) Mr. Overton appealed, and on the Commis-
sioner’s motion, Judge Blackburn remanded the case for a de novo re-
view of Mr. Overton’s application. (Id. at 681–84.) After receiving Judge
Blackburn’s decision, the Appeals Council assigned the matter to a new
ALJ to reconsider how Mr. Overton’s alcohol abuse affects his applica-
tion and to reassess Mr. Overton’s maximum functional capacity and his
occupational base, among other things. (Id. at 690–92.)

   The second ALJ denied Mr. Overton’s application for benefits for the
third time, finding that Mr. Overton had the residual functional capacity
to perform “seated” light work and that jobs existed in significant num-
bers in the national economy that he could perform. (Id. at 705–11.) The
Appeals Council reversed, explaining that the second ALJ failed to ade-
quately evaluate Dr. Loveridge’s opinion that the “number of hours [Mr.
Overton] should be able to stand or walk during a normal 8-hour work-
day is 4 to 6 hours with breaks every hour.” (Id. at 722.) The ALJ,

                                   2
according to the Council, summarily dismissed Dr. Loveridge’s determi-
nation that Mr. Overton would need breaks every hour. (Id.) Nor did the
ALJ adequately evaluate the opinion of psychological medical expert
Robert Pelc, Ph.D., who opined that Mr. Overton had mild to moderate
restrictions in his ability to accomplish tasks within a schedule. (Id. at
722–23.) The ALJ erred because although he assigned Dr. Pelc’s opinion
great weight, the ALJ’s residual functional capacity determination did
not align with the limitations identified by Dr. Pelc. (Id. at 723.) The
Appeals Council remanded the case to a third ALJ. (AR at 546.)

    The third ALJ’s decision is the decision subject to this appeal. At step
one of the five-step sequential framework governing Social Security ben-
efit applications,2 the ALJ found that Mr. Overton has not had a job
since 2009. (AR at 548.) At step two, the ALJ found that Mr. Overton
suffers from gout, osteoarthritis, depression, anxiety, alcohol abuse, and
cannabis abuse and that these impairments significantly limit Mr. Over-
ton’s “ability to perform basic work activities.” (Id.) The ALJ also noted
that Mr. Overton has other impairments, namely: well-controlled hyper-
tension, cysts on his arms and hands, and holes in heart that had been
treated by surgery. (Id. at 549.) At step three, the ALJ found that Mr.
Overton’s impairments did not match an established listing under the
governing regulations, and so Mr. Overton was not conclusively disa-
bled. See 20 C.F.R. § 404.1520(d). The ALJ considered the medical evi-
dence and determined that Mr. Overton only had a moderate limitation
in remembering and applying information, interacting with others,
maintaining pace, and managing himself. (AR at 550–51.)




2  See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140–42
(1987); Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 801
(10th Cir. 1991) (citation omitted).
                                     3
   The ALJ’s determination at step four that Mr. Overton retains a re-
sidual functional capacity to perform light work is the primary focus of
Mr. Overton’s appeal. The ALJ first evaluated Mr. Overton’s symptoms
and found that there was a reasonable expectation that they were
caused by his impairments. (Id. at 553.) The ALJ recounted Mr. Over-
ton’s testimony that gout flares prevented him from retaining steady
work and that his mental-health issues affect his daily activities and
relationships. (Id. at 552.)

   The ALJ concluded, however, that Mr. Overton’s testimony that his
symptoms were intense, persistent, and limiting was not entirely con-
sistent with the objective medical evidence. (Id. at 553.) The ALJ noted
that medical records confirm that Mr. Overton’s gout dates to 2008. (Id.)
In 2010, Dr. Loveridge performed a consultative exam. Mr. Overton re-
ported a history of gouty flares from the age of 24 on. (Id. at 554.) Despite
the flares, Mr. Overton’s exam was mostly normal, and Dr. Loveridge
noted that alcoholism was the likely cause of the flares. (Id.) He had
several follow-up appointments with different medical providers in
2010. (Id. at 554–55.) These exams mostly showed that Mr. Overton’s
gout symptoms were improving. (Id.) In 2011, he reported several flares
but maintained normal range of motion and daily activities. (Id. at 555.)
From 2012 to 2015, medical records reflected that Mr. Overton had sev-
eral flares, mostly caused by alcohol consumption. (Id.)

   As for Mr. Overton’s mental-health issues, medical records confirm
that he started receiving mental-health treatment in 2010. (AR at 556.)
The ALJ noted, however, that Mr. Overton’s therapy sessions were in-
termittent from 2010 to 2013, and he entirely stopped attending therapy
thereafter. (Id.) Evidence showed, moreover, that Mr. Overton partici-
pates in normal activities like caring for his kids, eating in restaurants,


                                     4
and going to movies despite his mental health diagnoses. (Id.) During
the relevant period, Mr. Overton struggled with substance abuse. (Id.)

   Overall, the ALJ determined that Mr. Overton’s gouty flares were at
most intermittent, that his mental health was mostly stable, and that
his ongoing substance abuse makes medical conditions worse. (Id. at
557.) The ALJ thus concluded that Mr. Overton has a residual functional
capacity to perform light work. And at step five, the ALJ determined
that there existed a significant number of jobs in the national economy
available to someone with Mr. Overton’s residual functional capacity.

   The ALJ evaluated numerous medical opinions, two of which are sub-
ject to this appeal: the opinions of Drs. Loveridge and Pelc. Mr. Overton
argues that the ALJ’s evaluation of these opinions constituted reversible
error.

    II.   Standard of Review

   When reviewing disability-insurance-benefit denials, district courts
do not make their own assessment of the evidence, but ask only whether
“substantial evidence” supports the factual findings and whether the
correct legal standards were applied. Wall v. Astrue, 561 F.3d 1048, 1052
(10th Cir. 2009). Substantial evidence is evidence that a reasonable
mind might accept as adequate to support a conclusion. Id. “It requires
more than a scintilla, but less than a preponderance.” Lax v. Astrue, 489
F.3d 1080, 1084 (10th Cir. 2007). A district court will “meticulously ex-
amine the record as a whole, including anything that may undercut or
detract from the ALJ’s findings in order to determine if the substantial-
ity test has been met,” but will “not reweigh the evidence or retry the
case.” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007); see also
42 U.S.C. § 405(g). Evidence is not substantial if it is overwhelmed by
other evidence in the record. Grogan v. Barnhart, 399 F.3d 1257, 1261–
                                   5
62 (10th Cir. 2005). And courts may not substitute their judgment for
that of the agency. Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994);
Salazar v. Barnhart, 468 F.3d 615, 621 (10th Cir. 2006). Any fact, “if
supported by substantial evidence, shall be conclusive.” 42 U.S.C. §
405(g).

   III.   Dr. Loveridge

   Mr. Overton first argues that the ALJ’s decision to discount Dr.
Loveridge’s opinion concerning hourly breaks is reversible error. Dr.
Loveridge examined Mr. Overton in 2010 and offered a functional as-
sessment of him:

      The number of hours the claimant should be able to stand
      or walk during a normal 8-hour workday is 4 to 6 hours
      with breaks every hour. The number of hours the claim-
      ant should be able to sit during a normal 8-hour workday
      is 6 to 8 hours. There are no postural limitations recom-
      mended at this time. There are no assistive devices recom-
      mended at this time. The amount of weight the claimant
      should be able to lift or carry at any given time is unlimited
      respectively. Manipulative limitations are expected with
      gout attacks with fingering, grasping, or pulling. There are
      no other relevant, visual, communicative or workplace en-
      vironmental limitations recommended at this time.

(AR at 191 (emphasis added).) The ALJ considered this opinion and gave
it partial weight. The ALJ explained that Dr. Loveridge’s opinion con-
cerning hourly breaks was not supported by the medical evidence, and
that “Dr. Loveridge did not provide any accompanying narration to sup-
port this finding.” (AR at 559.) Among other things, the ALJ noted that
Mr. Overton cared for his daughter as an infant, did many activities of
daily living, and had only intermittent gout flares—all of which did not
support the need to take hourly breaks because the “symptoms were not
constant.” (Id.) The ALJ also found that Mr. Overton was in fact more
limited in lifting and carrying than Dr. Loveridge concluded. (Id.) But
                                    6
the ALJ determined that limiting Mr. Overton to light exertional duties
accounted for his lifting limitations and “there is no basis to require an
hourly break.” (Id. at 559–60.)

   The ALJ’s decision to discount Dr. Loveridge’s hourly-break opinion
wasn’t reversible error. When weighing medical opinions, the ALJ must
consider, among other factors, the supportability of the opinion. “The
more a medical source presents relevant evidence to support a medical
opinion, particularly medical signs and laboratory findings, the more
weight [an ALJ] will give that medical opinion.” 20 C.F.R.
§ 416.927(c)(3). “The better an explanation a source provides for a med-
ical opinion, the more weight we will give that medical opinion.” Id. The
ALJ must also consider whether the opinion is consistent with the rec-
ord as a whole. Id. § 416.927(c)(4). Here, the ALJ noted that Dr. Lover-
idge did not present any evidence supporting Mr. Overton’s need for
hourly breaks. Nor did Dr. Loveridge present any other evidence sup-
porting his opinion. The ALJ specifically noted this lack of supportabil-
ity when she evaluated the hourly-break opinion. And she noted the ex-
istence of other objective medical evidence in the record that contra-
dicted Mr. Overton’s need for hourly breaks.

   Mr. Overton disagrees because the ALJ lacked evidence to conclude
that limiting him to light exertional duties would also alleviate the need
for hourly breaks. (Doc. 17 at 5.) But that wasn’t the basis for the ALJ’s
decision to discount Dr. Loveridge’s opinion in part. The ALJ instead
cited the lack of support for Dr. Loveridge’s opinion and other evidence
in the record. In any event, because the ALJ’s broader conclusion that
such breaks were not required is supported by substantial evidence in
the record, the fact that the ALJ also stated that light exertional duties
would also alleviate any need for breaks is irrelevant.


                                    7
   Citing Lax v. Astrue, 489 F.3d 1080, 1089 (10th Cir. 2007), and
McGoffin v. Barnhart, 288 F.3d 1248, 1252 (10th Cir. 2002), Mr. Overton
next argues that the ALJ improperly substituted her opinion for that of
Dr. Loveridge. (Doc. 17 at 18.) But those decisions stand for a broader
proposition—that an ALJ can reject a medical opinion “only on the basis
of contradictory medical evidence and not due to his or her own credibil-
ity judgments, speculation or lay opinion.” McGoffin, 288 F.3d at 1252.
And the ALJ did explicitly rely on contradictory medical evidence
(namely that Mr. Overton’s conditions were intermittent and generally
improved as time went om) to reject Dr. Loveridge’s opinion on breaks.
The ALJ’s weighting of Dr. Loveridge’s opinion was not error.

   IV.    Dr. Pelc

   Mr. Overton next objects to the ALJ’s consideration of Dr. Pelc’s opin-
ion. (Doc. 17 at 18.) The Appeals Council ordered the ALJ to retain a
medical expert, and Dr. Pelc was selected. Dr. Pelc testified that Mr.
Overton has several mild to moderate impairments. Dr. Pelc defined
“mild” to mean “slightly more than minimal but satisfactory function-
ing.” (AR at 621.) Dr. Pelc defined “moderate” to mean “less than marked
. . . more than an insignificant level of impact but still functioning satis-
factorily.” (Id.) Among others, Dr. Pelc testified that Mr. Overton has
moderate limitations in social functioning, and concentration, persis-
tence, and pace. (Id. at 617–18.) Dr. Pelc also opined that Mr. Overton
has a mild limitation in maintaining concentration and understanding
simple information. (Id. at 621.)

   Specifically at issue here are Dr. Pelc’s opinions concerning schedule
and breaks. Dr. Pelc opined that Mr. Overton has a moderate limitation
to “perform activities within a schedule” but that he is not “precluded
from doing that.” (Id. at 621.) Dr. Pelc also opined that Mr. Overton has

                                     8
a mild to moderate limitation in his “ability to complete a normal work
day and work week without interruptions from psychologically based
symptoms.” (Id. at 621–22.) The ALJ gave Dr. Pelc’s opinion partial
weight. (Id. at 558.) The ALJ noted that Dr. Pelc had not reviewed the
most recent evidence when he gave his opinion in an earlier hearing,
and he did not account for evidence that Mr. Overton performs many
activities of daily living that suggest the moderate limitations identified
by are not fully supported by the record. (Id.)

   Mr. Overton argues that the ALJ failed to consider Dr. Pelc’s testi-
mony that Mr. Overton has mild to moderate limitations in his ability
to stick to a schedule and complete work without breaks and that this
failure constitutes reversible error. It is true that the ALJ did not ex-
pressly reference Dr. Pelc’s opinions about “schedule” and “breaks.” But
the ALJ did explain that she considered Dr. Pelc’s opinions on “concen-
tration persistence and pace.” (Id. at 557.) And under the relevant reg-
ulations and forms used by the Commissioner, the category “concentra-
tion and pace” encompasses “the ability to perform activities within a
schedule” and “the ability to complete a normal workday and workweek
without interruptions . . . without an unreasonable number and length
of rest periods.” See Soc. Sec. Admin, Mental Residual Funct. Capacity
Assessment,     Form      SSA-47340F4-SUP,         1–2,    available     at
https://www.ssdfacts.com/forms/SSA-4734-F4-SUP.pdf;         see   also   20
C.F.R. § 404.1520a(c)(3) (“We have identified four broad functional ar-
eas in which we will rate the degree of your functional limitation: Un-
derstand, remember, or apply information; interact with others; concen-
trate, persist, or maintain pace; and adapt or manage oneself.”); 20
C.F.R. § Pt. 404, Subpt. P, App. 1 (noting that a claimant’s ability to
“concentrate, persist, or maintain pace” are one of four broad categories
of criteria considered by the ALJ). So the ALJ’s reference to Dr. Pelc’s


                                    9
opinions on “pace” and “concentration” encompassed Dr. Pelc’s specific
opinions on breaks and schedule. The ALJ did not, in other words, fail
to consider a part of Dr. Pelc’s opinion.

   The only remaining question, then, is whether the ALJ’s considera-
tion of Dr. Pelc’s opinions was reasonable. It was. The ALJ reasonably
determined that Dr. Pelc’s opinion deserved partial weight because he
applied an earlier version of the regulations relating to mental disor-
ders, and because the evidence in the record suggested Mr. Overton had
little issue with maintaining pace and schedule in daily activities. (AR
at 558.) Contrary to Mr. Overton’s argument, the ALJ did not “fully dis-
count the bulk of [Dr. Pelc’s] mental RFC limitations with no explana-
tion at all as to why one part of his opinion was creditable and the rest
was not.” (Doc. 17 at 21 (quoting Chapo v. Astrue, 682 F.3d 1285, 1291–
92 (10th Cir. 2012).) The ALJ specifically explained that evidence of Mr.
Overton’s daily activities suggests no more than moderate mental im-
pairments, as Dr. Pelc found. (AR at 558.) But any more severe impair-
ments found by Dr. Pelc were contrary to the other evidence in the rec-
ord cited by the ALJ. (Id.) The ALJ’s consideration of Dr. Pelc’s opinion
was not reversible error.

                             CONCLUSION

      The decision of the ALJ is AFFIRMED.

      DATED: May 10, 2021.           BY THE COURT:



                                            _______________________
                                            Daniel D. Domenico
                                            United States District Judge




                                    10
